Citation Nr: 1430542	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-44 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an initial rating for degenerative joint disease of the lumbar spine in excess of 10 percent, and an increased rating in excess of 20 percent from January 24, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which awarded service connection for the Veteran's degenerative joint disease of the lumbar spine with an initial evaluation of 10 percent, effective February 25, 2009.  A subsequent February 2011 rating decision awarded an increased evaluation of 20 percent, effective January 24, 2011.

The Veteran was scheduled for an April 2011 Travel Board hearing, however, he informed VA that he would not be attending the hearing.  He did not request that his hearing be rescheduled.  As such, the Board deems his hearing request withdrawn.

As will be discussed in greater detail below, the Board has found it appropriate to grant a 20 percent initial evaluation for the Veteran's service-connected degenerative joint disease of the lumbar spine for the period prior to January 24, 2011, while the matter of whether an initial rating in excess of 20 percent is warranted is being remanded for further development. 

Therefore, the issue of entitlement to an initial rating in excess of 20 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to January 24, 2011, the Veteran's degenerative joint disease of the lumbar spine manifested with functional forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; but not forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.



CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent for the period prior to January 24, 2011, for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

The Veteran is currently rated at 10 percent from February 25, 2009, and 20 percent from January 24, 2011, under Diagnostic Code 5242.  Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  There has been no documentation of incapacitating episodes, and as a result, an evaluation will be made under the General Rating Formula.

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a .

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

The Veteran's June 2009 VA examination reported range of motion findings on active motion as follows: flexion 66 degrees, extension 15 degrees, left lateral flexion 12 degrees, left lateral rotation 20 degrees, right lateral flexion 12 degrees, and right lateral rotation 20 degrees.  There was objective evidence of pain on active range of motion.

Additional limitation of motion was noted upon repetitive motion.  The range of motion findings are as follows: flexion 50 degrees, extension 10 degrees, left lateral flexion 12 degrees, left lateral rotation 20 degrees, right lateral flexion 12 degrees, and right lateral rotation 20 degrees.

Inspection of the spine was largely normal, with the exception of lumbar flattening.  Pain was described as throbbing, daily, constant, and severe in the low back.  Flare-ups were noted, approximately twice a week.  There was no spasm, atrophy, or guarding noted.  However, pain with motion, tenderness, and weakness was present.  There was no ankylosis of the spine noted upon examination.

In accordance with the results of the June 2009 VA examination's range of motion testing, the Board finds that an initial 20 percent evaluation is warranted under Diagnostic Code 5242 for limitation of flexion to 50 degrees upon repetitive motion testing: greater than 30 degrees but not greater than 60 degrees.  In accordance with Deluca v. Brown, the Board finds that this is sufficient evidence that the Veteran's thoracolumbar spine range of motion is functionally limited by pain to a level consistent with the criteria for a 20 percent evaluation.  As a result, an initial evaluation of 20 percent for the Veteran's degenerative joint disease of the lumbar spine is warranted under Diagnostic Code 5242.  

The Board emphasizes that entitlement to an evaluation in excess of 20 percent at any time during the pendency of this appeal is not being denied herein; rather, the matter is being remanded for further development, as will be discussed in further detail below.


ORDER

Entitlement to an initial rating for degenerative joint disease of the lumbar spine of 20 percent for the period prior to January 24, 2011, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

As previously noted, under the general rating criteria for diseases and injuries of the spine, Note (1) instructs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, be evaluated separately, under an appropriate diagnostic code.

The record reflects contradictory findings regarding whether the Veteran's disability may be manifested by neurological abnormalities in the lower extremities.  Although a VA examiner noted in a January 24, 2011, report of VA examination that there was no objective evidence of lumbar radiculopathy, the Board notes that the earlier June 2009 VA examiner noted radiation of pain into both lower extremities to the level of the ankles.  The pain was described as "pins and needles."  That examiner did not specifically address radiculopathy or any other potential neurological condition that could potentially result in this pain.

A January 6, 2011, VA record also notes radiating pain in the left hip and left thigh area.  The pain was described as "some vague radiating diffuse pain in [the] lower lumbosacral area and left thigh/lower extremity pains."  The Veteran further complained of "lower spine and leg pain" during functional assessment.  In addition, while the January 24, 2011, record contains the conclusion that there is no evidence of lumbar radiculopathy, sharp radiating pain in the left groin and inner thigh up to the knee is documented with no further explanation.

As a result of these notations of radiating pain, the Board finds that a new VA examination is necessary in order to clarify whether there is evidence of objective neurological abnormalities associated with the Veteran's service-connected degenerative joint disease of the lumbar spine.  If no diagnosis is made, then the examiner should provide clarification as to his opinion in light of the prior notations of radiating pain.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any other back treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file.  If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability and whether the Veteran currently has radiculopathy or any other neurological abnormality associated with his service-connected back disability.  Necessary diagnostic tests, if any, should be conducted. The claims file and a copy of this Remand must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service-connected back disability.  In particular, the examiner should:

a)  Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b)  Describe in detail any neurological manifestations resulting from the Veteran's service connected back disability.  

c) Discuss any finding regarding any neurological manifestation in conjunction with earlier medical examinations, including those mentioned in this Remand, and address any potential discrepancies.
	
Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  If the Veteran is diagnosed with radiculopathy or any other neurological abnormality, the examiner should provide an opinion as to whether it is at least as likely as not associated with his service-connected back disability. It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


